Judgment, Supreme Court, New York County (Jane Solomon, J.), entered May 24, 2000, which, pursuant to an order, same court and Justice, entered on or about May 5, 2000, confirming in part and rejecting in part a special referee’s report issued after a hearing, dismissed plaintiff tenant’s complaint to recover past rent overcharges, granted defendants landlord and managing agent recovery on their counterclaim for unpaid rent in the amount of $27,541.66, with costs and disbursements but without prejudgment interest, and dismissed defendants’ counterclaim for attorneys’ fees, unanimously modified, on the law, to grant defendants prejudgment interest, the action remanded for calculation of such interest and entry of an amended judgment in accordance herewith, and otherwise affirmed, without costs. Appeals and cross appeals from the May 5, 2000 order, and from the order, same court and Justice, entered July 25, 2000, which, on the parties’ motion and cross motion for reargument, adhered to the May 5, 2000 decision, unanimously dismissed, without costs, as academic.
The judgment granting defendants recovery of unpaid rent was properly awarded from the date of the initial lease beginning on November 1, 1981 (see, Kips Bay Towers Assocs. v Yuceoglu, 134 AD2d 164, 165, lv denied 71 NY2d 806, citing Matter of Lewin v New York City Conciliation & Appeals Bd., 88 AD2d 516, affd 57 NY2d 760). We note in this regard that defendants were not to blame for the extraordinary delay in resolution of the administrative proceedings.
We modify to award defendants prejudgment interest on their recovery pursuant to CPLR 5001 (a), entitlement to which is not dependent on “prevailing party” status (see, Solow v Wellner, 86 NY2d 582, 589-590). We have considered the parties’ other arguments for affirmative relief and find them *235unavailing. Concur — Williams, J.P., Tom, Rosenberger, Wallach and Friedman, JJ.